WR-84,279-01
                                                                              COURT OF CRIMINAL APPEALS
                                                                                               AUSTIN, TEXAS
                                                                              Transmitted 12/3/2015 4:17:14 PM
                                                                                Accepted 12/3/2015 4:21:23 PM
                                                                                                ABEL ACOSTA
                                   No. WR-84,279-01                                                     CLERK

                                                                         RECEIVED
IN RE:                                      §         IN THE TEXASCOURT
                                                                   COURTOF CRIMINAL APPEALS
 KEVIN RICHARD JOLIET                       §                                    12/3/2015
                                                                            ABEL ACOSTA, CLERK
        Relator                             §
                                            §         OF CRIMINAL APPEALS


                    MOTION TO DISMISS ORIGINAL PROCEEDING
                     APPLICATION FOR WRIT OF PROHIBITION

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

       COMES NOW KEVIN RICHARD JOLIET, hereinafter referred to as Relator, by and

through WES BALL, his attorney of record and files this Motion to Dismiss Original Proceeding

Application for Writ of Prohibition and in support thereof would show the Court as follows:

                                                I.

       On December 2, 2015 Relator filed his Application for Writ of Prohibition, Motion for

Leave to File Application for Writ of Prohibition and Emergency Motion Requesting Stay of

Trial Court Proceedings Pending Resolution of Writ with this Honorable Court. At the time of

this filing, Respondent proposed to enter an order depriving Relator of his liberty on Friday,

December 4, 2015. It was this proposed order for which Relator complained and sought a Writ

of Prohibition.

                                                II.

       On the morning of December 3, 2015, undersigned counsel for Relator was advised by

the Honorable Charles Reynold Tarrant County Judicial Staff Counsel that he was representing

Respondent. Mr. Reynolds advised Relator’s counsel that Respondent, after consultation with

counsel had decided to withdraw any proceedings to incarcerate Relator and deprive him of his




Page | 1
liberty. Relator’s counsel confirmed this decision by Relator with Respondent’s Chief Probation

Officer Doug Jones.

       Accordingly, the relief sought in Relator’s Application for Writ of Prohibition and the

accompanying Emergency Motion for a stay is no longer necessary as the future act complained

of will not occur. Undersigned counsel’s office contacted the Clerk of this Court by phone to

alert the Court that further action was no longer necessary and that a request to dismiss these

proceedings would be forthcoming in writing. This is that written request.

       WHEREFORE, PREMISES CONSIDERED, defendant prays that this Honorable Court

enter an ORDER dismissing this cause and Application for Writ of Prohibition.

                                            Respectfully submitted,

                                            /s/ Wes Ball
                                            WES BALL
                                            4025 Woodland Park Blvd.
                                            Suite 100
                                            Arlington, Texas 76013
                                            Email: WBnotices@ballhase.com
                                            Telephone: (817)860-5000
                                            Fax No.: (817)860-6645
                                            State Bar No. 01643100

                                            ATTORNEY FOR RELATOR




Page | 2
                               CERTIFICATE OF SERVICE

       On the 3rd day of December, 2015, the Honorable Charles Reynolds, attorney for

Respondent and the Honorable Charles Mallin, Assistant District Attorney for the Tarrant

County District Attorney’s office were served the foregoing motion through the E-file system.



                                            /s/ Wes Ball
                                            WES BALL




                             CERTIFICATE OF CONFERENCE

       On the 3rd day of December, 2015, Wes Ball, Attorney for Relator contacted the

Honorable Charles Reynolds, attorney for Respondent and the Honorable Charles Mallin,

Assistant District Attorney for the Tarrant County District Attorney, regarding the foregoing

Motion and they have advised that they are unopposed to the filing of this Motion.



                                            /s/ Wes Ball______________________________
                                            WES BALL




Page | 3